NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



DEMETRICE PAUL SMITH, DOC #072337, )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D17-3794
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Collier
County; Christine H. Greider, Judge.




PER CURIAM.


              Affirmed.


LaROSE, C.J., and KELLY and LUCAS, JJ., Concur.